                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                             )
                                             )     Case No. 3:18-cv-50040
       Plaintiff,                            )
                                             )     Hon. Philip G. Reinhard
               v.                            )
                                             )     Hon. Lisa A. Jensen
THE CITY OF ROCKFORD, et. al.                )
                                             )
       Defendants.                           )

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Monday, April 13, 2020 at 10:00 a.m. or as soon

thereafter as counsel may be heard, counsel shall appear before the Honorable Lisa A. Jensen in

courtroom 3200 at the United States Courthouse for the Northern District of Illinois, 327 South

Church Street, Rockford, Illinois 61101, and then and there present the attached Motion to

Withdraw Plaintiff’s Unopposed Motion for Order to Show Cause Why Lester Brown Should

Not be Held in Contempt.

Dated: April 6, 2020                        Respectfully submitted,

                                            PATRICK PURSLEY

                                            By: s/ Alison R. Leff
                                                    One of His Attorneys

                                            Jon Loevy
                                            Roshna Bala Keen
                                            Alison R. Leff
                                            Rachel Brady
                                            LOEVY & LOEVY
                                            311 N. Aberdeen St., 3rd Fl.
                                            Chicago, IL 60607
                                            (312) 243-5900 (phone)
                                            alison@loevy.com

                                            Ashley Waddell Tingstad
                                            Hooper Hathaway, P.C.
                                            126 S. State St.
                                            Ann Arbor, MI 48104
                                                (734) 662-4426
                                                atingstad@hooperhathaway.com

                                                Attorneys for Plaintiff

                                   CERTIFICATE OF SERVICE

          I, Alison R. Leff, an attorney, certify that on April 6, 2020, I caused the foregoing

document to be filed via the Court’s CM/ECF system, which effected service on all counsel of

record.

                                                                s/ Alison R. Leff




                                                    2
